Sherwood, O. J.
(dissenting). I cannot concur in the result arrived at by my Brother Morse in this case, nor in the reasoning by which it is reached.
One Yan Biper obtained a loan of Mrs. Conant, the defend*330ant, of $1,000 upon a forged note and mortgage against his father and mother, purporting to have been given by them toiler upon their farm in Wayne county, worth about $8,000; and in about a year thereafter Van Riper obtained a loan of $3,000 upon a bond and mortgage, forged, against his father and mother, of the plaintiff, Mr. Walker, and in concluding the business an arrangement was made between Van Riper, Mrs. Conant, and the plaintiff by which the latter was to-pay Mrs. Conant upon, her mortgage the amount thereof, and she was then to discharge the same of record. Such payment was made by Mr. Walker to Mrs. Conant, and she executed and delivered to him the discharge, and the amount-thus paid constituted a part of the plaintiff’s loan to Van Riper of the $3,000.
The forgery of these securities was not known to either Mr. Walker or Mrs'. Conant until a year or more after the transaction. The business between the parties was done by their agents.
Mr. Walker’s claim in this case is that he made the payment to Mrs. Conant to obtain a release of the forged mortgage, under the supposition by both parties that it was genuine and valid, and he is therefore entitled to have the money he paid to her, back. Of course, Mr. Walker had no-interest in the payment of Mrs. Conant’s claim against the forger, Van Riper, which was undoubtedly Iona fide; but he was interested in having a first mortgage upon the property for the loan of his money, and made the arrangement with Mrs. Conant to release her mortgage upon receiving payment thereof from him, and which was to be credited to him upon the amount of his loan to Van Riper, by arrangement between them.
' Mrs. Conant, by releasing her mortgage, did not release her debt against Van Riper. Her claim still remains as good as it ever was against him. Mr. Walker'never received anything from her, or any one else, for the money he let her *331have. The mortgage she discharged was the only thing she parted with for it,' and that was worthless and void. Under such circumstances, to permit Mrs. Conant to withhold the money she received from Mr. Walker would,not only be inequitable and uujust, but would be allowing her to reap the fruits of the crime committed by young Van Riper. Upon the conceded facts, there is no question of ¡negligence between these parties in the case.
It is said by my Brother Mors®, in regard to Mrs. Conant’s giving up her note and mortgage:
“ Her situation is changed, and without her fault, beyond all possible return or restoration.”
If by this it is meant she has given up for destruction a forged note and mortgage which she received for a loan of money made, it is true; but if by it is meant that her legal or equitable rights are changed, in the event she is obliged to return the money she received of Mr. Walker, I confess my inability to discover such change. She certainly never had any right, legal or equitable, to have this money of Mr. Walker, unless a forged note and mortgage can be regarded as legal; neither were they of any validity or value to her when they were in existence, and in her hands. She had a valid claim against Van Riper, the forger, but never had one against the plaintiff, or any one else; and when he paid the money to her it was under a mutual mistake of facts.
To hold such a payment valid, and give the payee the benefit of the same, would be unjust and inequitable, and I can never consent to a judgment which will allow the felonious transactions of a criminal to have the effect and be governed by the same rules which regulate the good-faith dealings and transactions of honest people. I know it is said that she has lost her note and mortgage, and—
“ Has therefore lost the power that the possession of these, papers might have given her in the collection of her debt; and it is therefore most inequitable to hold that she shall not *332only lose her debt, but also the evidences of it (false though they may be as against the elder Yan Riper), for the benefit of the plaintiff; * * * and that she would not have surrendered the mortgage but for the payment made.”
/ It is a little difficult to see how the possession of these ¡forged papers, under the circumstances, could have aided her fin the collection of her debt. The forging does not appear to be questioned by any one. It is conceded by the parties, ■ and the evidence to prove it remains entirely sufficient. If these void papers could have given her any aid in making collection against the insolvent forger, it does not appear in the record, and I know of no reason -which suggests it. The fact that the defendant would not give the release of her mortgage until she was paid the amount it called for was the very reason why Mr. Walker made the payment he did to her. Upon the claim thus made, I can find no facts upon which to base the claimed injustice in requiring a return of ¡ the money to Mr. Walker. The rights of no other parties have intervened or are involved in the case. No Iona fide .^rights of other innocent persons are to be protected.
Under the circumstances stated in the record, the money sued for in the possession of Mrs. Conant was Mr. Walker’s money. She received it of him without any consideration whatever, and upon an unquestionable mistake of facts, for the existence of which neither party was in fault or to blame; and to hold otherwise I can but regard as a misapplication of the equitable principles governing the rights of these parties, and which are applicable to the case.
The judgment should be reversed, with costs, and a new trial granted.